PER CURIAM.
This is an appeal from the trial court’s summary denial of appellant’s motion to vacate and set aside an illegal sentence. Appellant’s motion for post-conviction relief is insufficient, in that it is not under oath as required by Florida Rule of Criminal Procedure 3.850, and it fails to include the information required by subsections (b), (c), and (d) of the rule.
Accordingly, we affirm the denial of appellant’s motion, but such denial is without prejudice to the filing of a proper motion in accordance with the requirements of the rule.
JOANOS and ZEHMER, JJ., and CAWTHON, Senior Judge, concur.